Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 7-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,109,307 issued to Bartolome Rodrigo et al. (Rodrigo) in view of US 6,014,558 issued to Thomas and further in view of US 2020/0336554 issued to Deshpande et al. (Deshpande).
	As per claim 1, Rodrigo teaches a system for rank processing in network function selection (Rodrigo: Col. 8, ll. (50-51) – NF service consumer, may receive a response identifying service(s)), the system comprising: 5at least one processor and memory storing instructions for the at least one processor (Rodrigo: Col. 9, ll. (27-28) – a processor and a memory); and a network function discovery node (Rodrigo: Col. 8, ll. 49 – the sender of the service discovery request) implemented on the at least one processor, wherein the network function discovery node is configured for performing service discovery between a plurality of 10network functions of a telecommunications core network (Rodrigo: Col. 7, ll. (53-67) – the service discovery request identifies the data and the information identifying the data administered by the service provided by the network function comprises information identifying a subset of data, a category of data, a group of subscribers associated with the data, one or more applications that use the data, and/or a range of data administered by the service provided by the network function), 
	Rodrigo however does not explicitly teach and wherein the network function discovery node is configured for: periodically receiving, from each producer network function of a plurality of producer network functions, a current load value specifying a computing load carried by the producer network 15function; determining, for each producer network function, an available capacity for the producer network function based on the current load value and a published capacity of the producer network function; and 20responding to a network function discovery request from a consumer network function using the available capacity of each producer network function.
	Thomas however explicitly teaches wherein the network function discovery node is configured for: periodically receiving, from each producer network function of a plurality of producer network functions, a current load value specifying a computing load carried by the producer network 15function; determining, for each producer network function, an available capacity for the producer network function based on the current load value and a published capacity of the producer network function (Thomas: Col. 5, ll. (1-10) – mobile communications switching apparatus 70, having variable rate optional security measures, includes a means 72 for determining a capacity constraint of at least one node of the network 50; means 74 for dynamically maintaining a load 5 list for each node 54 as a function of the capacity constraint, the load list indicating any overload states of the nodes (54)); 	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rodrigo to teach the network function discovery node is configured for: periodically receiving, from each producer network function of a plurality of producer network functions, a current load value specifying a computing load carried by the producer network 15function; determining, for each producer network function, an available capacity for the producer network function based on the current load value and a published capacity of the producer network function; and 20responding to a network function discovery request from a consumer network function using the available capacity of each producer network function. One would be motivated to do so as mobile communications switching may  include a means for determining a capacity constraint of at least one node of the network; means for dynamically maintaining a load list for each node as a function of the capacity constraint, the load list indicating any overload states of the nodes and at least one optional security measure is selectively performed on the network as a function of the load list, wherein the at least one optional security measure is selected from a plurality of optional security procedures (Thomas: Col. 5, ll. (1-10); Col. 6, ll. (54-58)).
	The modified teaching of Rodrigo however does not explicitly teach and 20responding to a network function discovery request from a consumer network function using the available capacity of each producer network function, wherein responding to the network function discovery request includes sending a network function discovery response identifying at least a first producer network function selected based on the available capacity of the first producer network function.
	Deshpande however explicitly teaches and 20responding to a network function discovery request from a consumer network function using the available capacity of each producer network function, wherein responding to the network function discovery request includes sending a network function discovery response identifying at least a first producer network function selected based on the available capacity of the first producer network function (Deshpande: ¶ 0023, ¶ 0026, ¶ 0027, Fig. 2 –  consumer NF (Network Function) 202 can address a request 204 to a proxy 208 at an Internet Protocol (IP) layer, but use path header information within the request 204 to identify a type of producer NF 206 and/or service associated with the request 204. The proxy 208 can examine the path header information of the request 204 to determine what type of producer NF 206 and/or what type of service is associated with the request 204. The proxy 208 can occasionally or periodically send status request messages to NFs 102 to poll which NFs 102 are available and/or to obtain other status information about the NFs 102. In some examples, the proxy 208 can use information obtained from an NRF 212 (Network Repository  Function) to track which NFs 102 are online, but poll such NFs 102 directly to obtain information such as current load, capacity, status, and/or health information about the NFs 102 and the proxy 208 may accordingly use load balancing information in the NF database 210 to perform load balancing between NFs 102 when selecting specific instances of producer NFs 206 for consumer NFs 202 upon receiving requests 204. For example, if the proxy 208 receives a request).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified teaching of Rodrigo in view of Deshpande to teach responding to a network function discovery request from a consumer network function using the available capacity of each producer network function, wherein responding to the network function discovery request includes sending a network function discovery response identifying at least a first producer network function selected based on the available capacity of the first producer network function. One would be motivated to do so as consumer NF (Network Function) can address a request to a proxy at an Internet Protocol (IP) layer, but use path header information within the request to identify a type of producer NF and/or service associated with the request. The proxy can examine the path header information of the request to determine what type of producer NF and/or what type of service is associated with the request. The proxy can occasionally or periodically send status request messages to NFs to poll which NFs are available and/or to obtain other status information about the NFs. In some examples, the proxy can use information obtained from an NRF (Network Repository Function) to track which NFs are online, but poll such NFs directly to obtain information such as current load, capacity, status, and/or health information about the NFs and the proxy may accordingly use load balancing information in the NF database to perform load balancing between NFs when selecting specific instances of producer NFs for consumer NFs upon receiving requests. For example, if the proxy receives a request (Deshpande: ¶ 0023, ¶ 0026, ¶ 0027, Fig. 2).

	As per claim 2, the modified teaching of Rodrigo in view of Deshpande teaches the system of claim 1, wherein the network function discovery node is configured for determining, for each producer network function, a 25current priority for the producer network function based on the available capacity of the produced network function (Thomas: Col. 7, ll. (24-27) – a check is made for available capacity (over a few seconds), and the optional procedure applied at an appropriate rate and priority (perhaps user-specified), and debit for each node).
	As per claim 3, the modified teaching of Rodrigo in view of Deshpande teaches the system of claim 1, wherein the network function discovery node is configured for determining, for each instance of a plurality of network function instances, an instance available capacity, sorting the network 30function instances by instance available capacity, and assigning a current priority to each instance based on a sorted position of the instance (Thomas: Col. 7, ll. (5-11) – the load list can include a listing which is a function of an estimation of node capacity constraint, wherein the estimation can be maintained in real-time while security procedures may include authentication, TMSI reallocation, and EIR Query/Check). 
	As per claim 7, the modified teaching of Rodrigo in view of Deshpande teaches the system of claim 1, wherein the network function discovery node is 20configured for registering each of the producer network functions and, during registration, receiving the published capacity of the producer network function and a published priority for the producer network function (Rodrigo: Col. 8, ll. (18-20) – NF service producer, may register services that are associated with data in which the service is interested in, e.g. the type, group, range etc. of data; Rodrigo: Col. 10, ll. 65 to Col. 11, ll. 13 – also teaches each UDR (UDR-1, UDR-2 and UDR-3) registers its NF profile (service profile) with the NRF. The NF profile may include: NF instance ID, NF type …. NF capacity information…)).
	As per claim 8, the modified teaching of Rodrigo in view of Deshpande teaches the system of claim 1, wherein the network function discovery node is 25configured for registering each of the producer network functions and, during registration, receiving a load reporting interval specifying a rate of load reporting for the producer network function (Thomas: Col. 3, ll. (56-61) – mobile communications switching apparatus for interaction with a plurality of nodes in a communication network and having variable rate optional security measures includes means for determining a capacity constraint of at least one node of the network).
	As per claim 9, the modified teaching of Rodrigo in view of Deshpande teaches the system of claim 1, wherein the network function discovery node is a network function (NF) repository function (NRF) or a service 30communications proxy (SCP) (Rodrigo: Col. 7, ll. (24-25) – sender of the service discovery request (e.g. NF service consumer)).
	As per claim 10, the modified teaching of Rodrigo teaches the system of claim 1, wherein the network function discovery node is configured for determining available capacity of the producer network -22-Attorney Docket No. 1322/652 functions at a service level of the telecommunications network core network (Rodrigo: Col. 7, ll. (3-4) – the type of the service and the data administered by the service provided by the network function).
	As per claim 11, the claim resembles claim 1 and is rejected under the same rationale.
	As per claim 12, the claim resembles claim 2 and is rejected under the same rationale.
	As per claim 13, the claim resembles claim 3 and is rejected under the same rationale.
	As per claim 17, the claim resembles claim 7 and is rejected under the same rationale.
	As per claim 18, the claim resembles claim 8 and is rejected under the same rationale.
	As per claim 19, the claim resembles claim 9 and is rejected under the same rationale.
	As per claim 20, the claim resembles claim 1 and is rejected under the same rationale.

4.	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,109,307 issued to Bartolome Rodrigo et al. (Rodrigo) in view of US 6,014,558 issued to Thomas further in view of US 2020/0336554 issued to Deshpande et al. (Deshpande) and further in view of US 2016/0350683 issued to Bester et al. (Bester).
	As per claim 5, the modified teaching of Rodrigo in view of Deshpande teaches the system of claim 1 however does not explicitly teach wherein the network function discovery node is configured for determining, for each producer network function, 10whether the current load for the producer network function exceeds a permissible load threshold and, if the current load exceeds the permissible load threshold, removing the producer network function from consideration in responding to at least one network function discovery request.
	Bester however explicitly teaches wherein the network function discovery node is configured for determining, for each producer network function, 10whether the current load for the producer network function exceeds a permissible load threshold and, if the current load exceeds the permissible load threshold, removing the producer network function from consideration in responding to at least one network function discovery request (Bester: ¶ 0058 – the control plane may be used to signal an operator or separate logical control, when additional nodes need to be added to the system to handle the load of client/server side packets. In the event that the volume of traffic is larger than can be collected and/or processed by the system, the system may instruct the network controller to remove and/or add certain identifiers from the port forwarding and/or routing tables of network elements to adjust the utilization of at least one network).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified teaching of Rodrigo in view of Deshpande and further in view of Bester to teach wherein the network function discovery node is configured for determining, for each producer network function, 10whether the current load for the producer network function exceeds a permissible load threshold and, if the current load exceeds the permissible load threshold, removing the producer network function from consideration in responding to at least one network function discovery request. One would be motivated to do so as the control plane may be used to signal an operator or separate logical control, when additional nodes need to be added to the system to handle the load of client/server-side packets. In the event that the volume of traffic is larger than can be collected and/or processed by the system, the system may instruct the network controller to remove and/or add certain identifiers from the port forwarding and/or routing tables of network elements to adjust the utilization of at least one network (Bester: ¶ 0058).

	As per claim 6, the modified teaching of Rodrigo in view of Deshpande and further in view of Bester teaches the system of claim 5, wherein the network function discovery node is configured for reconsidering a removed producer network function in response to determining that the current load for the removed producer network function has dropped below an abatement load threshold (Bester: ¶ 0058 – when a node is determined to be communicating with the seed node, an identifier corresponding to the node is added to a list of the identifiers (e.g., a table) used by the network fabric. By continuing to iteratively execute this process, over time, the network controller and/or the system 114 may identify a (complete) list of the identifiers relevant to a particular IT system and/or business process (it is interpreted that this way it can track back to any specific node and reconsider it)).
	As per claim 15, the claim resembles claim 5 and is rejected under the same rationale.
	As per claim 16, the claim resembles claim 6 and is rejected under the same rationale.

5.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 11,109,307 issued to Bartolome Rodrigo et al. (Rodrigo) in view of US 6,014,558 issued to Thomas and further in view of US 9,124,537 issued to Kolze.
	As per claim 4, the modified teaching of Rodrigo in view of Deshpande teaches the system of claim 1 however does not explicitly teach wherein the network function discovery node is configured for determining, for each instance of a plurality of network function instances, an instance available capacity, determining a mean capacity of the instance available capacities, and categorizing each 5instance as a high priority instance if the instance available capacity is greater than the mean capacity and as a low priority instance if the instance available capacity is less than or equal to the mean capacity.
	Kolze however explicitly teaches the network function discovery node is configured for determining, for each instance of a plurality of network function instances, an instance available capacity, determining a mean capacity of the instance available capacities, and categorizing each 5instance as a high priority instance if the instance available capacity is greater than the mean capacity and as a low priority instance if the instance available capacity is less than or equal to the mean capacity (Kolze: Col. 4, ll. (24-32) – remote transmitting module transmits at least the first portion of the data sequence at an average transmit power that is no greater than the average transmit power necessary to transmit the data sequence at a lower data rate using fewer upstream channels (low priority as less than mean capacity). In an aspect, configuring remote transmitting module in this manner enables remote transmitting module to transmit at least the first portion of the data sequence at a greater data rate (higher priority data) without increasing the average transmit power).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified teaching of Rodrigo in view of Deshpande and further in view of Kolze to teach the network function discovery node is configured for determining, for each instance of a plurality of network function instances, an instance available capacity, determining a mean capacity of the instance available capacities, and categorizing each 5instance as a high priority instance if the instance available capacity is greater than the mean capacity and as a low priority instance if the instance available capacity is less than or equal to the mean capacity. One would be motivated to do so as the remote transmitting module transmits at least the first portion of the data sequence at an average transmit power that is no greater than the average transmit power necessary to transmit the data sequence at a lower data rate using fewer upstream channels (low priority as less than mean capacity). In an aspect, configuring remote transmitting module in this manner enables remote transmitting module to transmit at least the first portion of the data sequence at a greater data rate (higher priority data) without increasing the average transmit power) (Kolze: Col. 4, ll. (24-32)).

	As per claim 14, the claim resembles claim 4 and is rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8360.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458